*636On the night of November 13, 1984, the defendant Moore and two others blocked the complainant’s passage on the corner of Pulaski and Tompkins Avenues in Brooklyn. The defendant held a hard object to her chest and removed a gold chain from her neck, while one of his companions demanded her money. Immediately thereafter the complainant described the trio’s apparel to the police, and the three were apprehended a few blocks away within 10 minutes of the robbery and identified by the complainant.
On appeal the defendant alleges that the evidence was legally insufficient, that the complainant’s identification testimony was too weak and inconsistent to establish his guilt beyond a reasonable doubt, and that his sentence was excessive. These contentions are without merit.
Viewing the evidence in the light most favorable to the People, we find that it was legally sufficient to support his conviction (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88).
The defendant’s sentence was fair and appropriate under the circumstances (see, People v Suitte, 90 AD2d 80). Weinstein, J. P., Rubin, Spatt and Sullivan, JJ., concur.